Citation Nr: 9900561	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-21 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fractured right wrist,   currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1980.

This matter comes before the Board of Veterans Appeals 
(Board) from an August 1995 RO rating decision which denied 
the veteran's claim for a rating in excess of 10 percent for 
the residuals of a right wrist fracture.

A transcript of the veteran's July 1996 RO hearing is on 
file. 

In May 1997, the Board remanded the veteran's case for 
additional development.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the current disability rating does 
not accurately reflect the severity of the disability caused 
by the residuals of his right wrist fracture. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
residuals of the veteran's fractured right wrist.  




FINDING OF FACT

The veteran's service-connected residuals of a right wrist 
fracture are manifested by pain and limitation of motion, 
with no numbness, tingling, sensory loss, Felts Sign, or 
evidence of ankylosis.


CONCLUSION OF LAW

The criteria for an increased rating for the residuals of a 
right wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.40, 
4.71, Diagnostic Codes 5003-5010, 5215, and 4.124, Diagnostic 
Code 8515 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.

A September 1977 report of medical history indicated that the 
veteran was right handed.  Service medical records reveal 
that the veteran had treatment for a fractured wrist in March 
and April 1980.  Right wrist problems were noted on the 
veteran's October 1980 examination prior to separation.  

A January 1981 X-ray report showed an old fracture seen 
through the waist of the right scaphoid with non-union of the 
fracture fragments. 

The impression on a February 1988 VA neurological examination 
included some abnormal dysfunction related to pain in the 
right hand with possible right carpal tunnel syndrome related 
to the previous injury to the navicular bone.  The diagnosis 
on orthopedic examination included ununited fracture of the 
right wrist navicular bone with marked limitation of motion 
of the right wrist with atrophy of disuse of 


the right forearm musculature.  The impression on a report of 
a right wrist tomogram was nonunion of a fracture of the 
scaphoid. 

A June 1988 nerve conduction study revealed evidence of 
damage to the medial nerve in the wrist region consistent 
with a diagnosis of carpal tunnel syndrome.

In August 1988, the veteran was granted service connection 
for status post ununited fracture, right wrist navicular 
bone.  A 10 percent disability rating was issued under 
Diagnostic Codes 5215-8515 (for limitation of motion of the 
wrist and paralysis of the median nerve).

On VA examination in June 1990, the diagnosis included old 
nonunion fracture of the right wrist scaphoid, with stress 
symptoms, limited motion, and post traumatic arthritis shown 
on X-rays.

VA outpatient treatment records dated from June 1994 through 
January 1995 show ongoing treatment for complaints regarding 
the veteran's right wrist.

On VA examination in August 1995, the veteran reported pain 
and limitation of motion in the right wrist.  Physical 
examination revealed minor crepitus of the right wrist and 
reduced range of motion. 

During his July 1996 RO hearing, the veteran testified that 
he had pain and limitation of motion in the right wrist.  He 
reported that he had to limit his activities and work with 
his left hand due to problems from his right wrist.  The 
veteran took issue with the results of his prior examination 
indicating that the physician had moved the veteran's hands 
when measuring range of motion and that grip strength was 
measured incorrectly.   The veteran also testified that he 
had severe pain when turning his wrist because of a pinched 
nerve. 



A July 1996 note from the veteran's employer indicated that 
the veteran lost two full days work and left early on two 
days because of problems with his wrist.  

VA outpatient treatment records dated from January 1995 
through July 1996 show ongoing treatment for problems related 
to the veteran's right wrist.

In May 1997, the Board remanded the veteran's case for 
additional development to include a VA examination that 
considered pain and limitation of motion.

On an August 1997 examination performed for the VA, it was 
noted that the veteran could not perform other than light 
tasks with his right hand.  The physician noted that the 
weakness of the veteran's right hand was demonstrated by his 
poor performance on a variety of grip and pinch strength 
tests.  Testing reportedly revealed that the veteran had poor 
fine motor skills and decreased sensation to light touch and 
pin prick on the palmar surface of the right hand and 
fingers.  Limited passive range of motion of the right wrist 
was measured and consistently demonstrated throughout the 
evaluation.  A moderate degree of bradykinesia was reportedly 
observed during right hand functions.  The examiner reported 
that although the veteran's right hand was weaker than the 
left, there was no fatigability of the hand itself 
demonstrated in this evaluation.  It was reported that the 
results of the Perdue Pegboard Assembly test indicate that 
the veteran had poor fine motor skills.  Bradykinesia was 
also noted in the rapid exchange grip test.  Decreased 
sensation of the right hand and fingers was said to obviously 
impact the veteran's coordination.  Passive range of motion 
of the right wrist was reported as follows: flexion 30 
degrees, extension 68 degrees, radial deviation 23 degrees, 
ulnar deviation 27 degrees.  All of the motions were reported 
to be painful at the end range passively.  They were also 
painful with active range of motion and functional tasks.  It 
was noted that the veteran's pain increased with activity and 
with increasing strength demands of that activity.  Swelling 
was not observed but was reported by the veteran to occur at 
times.  The examiner noted that a validity profile may 
indicate partial but submaximal effort.  



On an August 1997 functional capacity evaluation, a 
neurological examination was performed.  It was noted that 
sensation was decreased at C6, C7, and C8 on the right, pins 
and needles were noted on the right, and reflexes of the 
biceps, brachioradialis, and triceps were reported to be 1+ 
on the right.  On the dorsal surface of the right hand, 
tenderness was noted to be moderate at the scaphoid, the 
lunate, and the capitate, and slight at the triquetrum, 
pisaform, trapezium, trapezoid, and hamate.  On the anterior 
surface of the right hand, tenderness was reported to be 
slight at the palmar fascia, the thenar eminence, and the 
hypothenar eminence.  Slight and moderate tenderness was also 
reported at CM joints 1-5.  Testing of the right wrist 
muscles showed a 20 percent deficit in flexion and extension.  
Repetitive motion tests revealed moderately decreased range 
of motion, slow to average speed, and pain (measured at 2 or 
3 out of 10) on wrist flexion and extension.

On a March 1998 evaluation report, private physician Jonathan 
K. Malone, M.D., reported that the veteran had found that 
twisting motions such as using a wrench or screwdriver 
produced pain in his wrist.  He reported that the veteran 
injured his wrist during service and that he has had 
progressively increasing pain in the right wrist to the point 
where he has significant discomfort with any activity using 
the wrist.  He stated that the veteran had limited range of 
motion of the wrist with flexion and extension significantly 
limited because of stiffness and pain.  The physician stated 
that there were no neurologic deficits in the right upper 
extremity and that the veteran has good sensory function in 
the hand and good motor strength.  X-rays revealed 
significant changes noted in the carpal navicular where it 
appears that there has been some union.  It was noted that 
the proximal fragment did appear to be viable, but that 
degenerative changes were noted in the radial navicular 
joint.  It was also noted that the veteran was going to 
consider surgical intervention.  

On VA examination in June 1998, it was noted that the 
veteran's only complaint has been wrist pain recurring with 
increased activities.  The examiner reported that over the 
past three years, the veteran had complaints of wrist pain 
without complaining much of numbness.  There was no tingling 
in the hand, and pain in the wrist was only noted with 
activity such as using a hammer or power drill or doing 
carpentry.  


X-rays showed no major progression of degenerative changes 
since the X-rays taken in 1994 and 1995.  It was reported 
that there was still nonunion present with some more 
sclerosis of the distal portion of the navicula but no 
progressive loss of joint space.  Examination of the right 
wrist showed extension to 45 degrees, flexion to 50 degrees, 
radial deviation at 25-30 degrees, and ulnar deviation to 35 
degrees.  The examiner noted that there was no sensory loss 
and that the veteran had a negative Felts sign over the 
median nerve.  He reported that the veteran had a negative 
wrist flexion test, good range of motion of the wrist, good 
motor power of the hand, and some discomfort and guarding at 
the increased range of motion.  The VA examiner also noted 
that the only functional loss is that which was described in 
the veteran's attempts to work.  He stated that the veteran 
did well in daily activities and that he did not see a lot of 
evidence to support changing the veteran's present disability 
rating.
 

II.  

The veteran contends that his service-connected residuals of 
a right wrist fracture  are more severe than reflected by the 
current 10 percent rating.  

The veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a), in that it is not inherently 
implausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  Post-service medical 
records have been associated with the veteran's claims file 
and examinations of the right wrist have been performed as 
recently as March and June 1998.  The Board finds the latest 
VA examination was adequate concerning the issue at hand and 
that there is no indication that there are other relevant 
records available which would support the veteran's claim.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 


38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA adjudicators, in granting an 
increased rating, must consider the criteria for the next 
higher rating, and explain why a higher rating is not 
warranted.  38 C.F.R. § 4.7 (1998); see Clark v. Derwinski, 2 
Vet.App. 166 (1992).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The history of the veteran's right wrist disorder has been 
noted in consideration of the veteran's claim for an 
increased rating.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  However, the latest medical evidence is the most 
relevant, as the present level of disability is of primary 
concern when reviewing the claim for increased compensation.  
Francisco v. Brown, 7 Vet.App. 55 (1994). 

Medical records on file show that the disability due to the 
residuals of the veteran's right wrist fracture include a 
history of carpal tunnel-like symptoms with none currently 
present, a loss in range of motion of the wrist due to pain, 
swelling, and arthritic changes, and no evidence of 
ankylosis.  The veteran currently has a 10 percent rating for 
the residuals of an ununited fracture of the right wrist 
navicular bone under 38 U.S.C.A. § 4.71, Diagnostic Code 5215 
(wrist limitation of motion) and 38 U.S.C.A. § 4.124, 
Diagnostic Code 8515 (paralysis of the median nerve).   

Under Diagnostic Code 5215, the maximum rating allowed for 
disability resulting from limitation of motion of the wrist 
is 10 percent.  This rating is applicable when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  Since the veteran currently receives the maximum 10 
percent rating, an increased rating under this provision is 


not possible.  As the file contains no evidence of ankylosis 
(favorable or unfavorable), a higher rating is not possible 
under Diagnostic Code 5214.

Rating the veteran's fracture residuals under Diagnostic Code 
8515 (the provision addressing problems with the median 
nerve), incomplete paralysis of the median nerve of the major 
hand warrants a 10 percent rating when mild, a 30 percent 
rating when moderate, and a 50 percent rating when severe.  
The Board notes that the most recent medical evidence 
relating to this disorder indicates that there are no 
neurological deficits in the veteran's right upper extremity, 
that the veteran has good sensory function in the right hand, 
that he has no tingling in the hand, that there was no 
sensory loss, and that the veteran had a negative Felts sign 
over the median nerve.  See the March 1998 private evaluation 
by Jonathan K. Malone, M.D., and the June 1998 VA 
Examination.  Since the latest examinations did not show 
evidence of even mild incomplete paralysis, a rating under 
Diagnostic Code 8515 is not warranted.  

The Board notes that the veteran's service-connected 
residuals of the wrist fracture also include arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71, Diagnostic Code 5003-5010 
(1998).  As the veterans current 10 percent rating already 
addresses the disability due to the veteran's limited range 
of wrist motion, the Board cannot now provide an additional 
rating for this same disability.  38 C.F.R. § 4.14

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran 


has been granted the maximum rating possible under Diagnostic 
Code 5215, the analysis required by DeLuca, supra, would not 
result in a higher schedular rating.
 
The preponderance of the evidence shows that the impairment 
from the service-connected residuals of a right wrist 
fracture warrant no more than a 10 percent rating.  As the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt doctrine does not apply, and an increase 
in the current disability rating must be denied.  38 U.S.C.A. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

A rating in excess of 10 percent for the residuals of a 
fractured right wrist is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
